Case 1:20-cv-05596-PGG Document 1-5 Filed 07/20/20 Page 1 of 2




                         EXHIBIT E
                           Case 1:20-cv-05596-PGG Document 1-5 Filed 07/20/20 Page 2 of 2
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                          5/31/20, 8*06 PM




                                                                                 Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike; a YA novel
 Aimee Condayan <aimee.condayan@gmail.com>                                                              Fri, May 29, 2020 at 12:48 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    Here's Sarah's response to my having sent her the full manuscript.

    ---------- Forwarded message ---------
    From: Sarah LaPolla <sarah@bradfordlit.com>
    Date: Mon, Jan 20, 2014 at 4:23 PM
    Subject: Re: A Zine Called Mike; a YA novel
    To: Aimee Condayan <aimee.condayan@gmail.com>


    Thanks, AImee! I look forward to reading it. I hope to have an answer for you within 4 weeks. Please let me know if
    you receive an offer of representation from another agent before then.

    Best,
    Sarah

    Sarah LaPolla
    Literary Agent
    Bradford Literary Agency
    sarah@bradfordlit.com



    [Quoted text hidden]



    --
    Aimee C.




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…=msg-f%3A1668055513831695395&simpl=msg-f%3A1668055513831695395    Page 1 of 1
